The record shows that nearly all of the accidents which had occurred during the preceding three years, before the accident in question happened, were accidents involving the Hamilton Auto Freight, Inc., of which Reeder had been a member, and in which he was not an actor in operating the machines.
At the conclusion of the evidence in this case, the trial judge, a careful and experienced trier of facts, asserted that there was an absolute lack of any suspicion that Reeder intentionally withheld anything from the company, and accordingly made the finding that there was no misrepresentation made in the negotiation of the policy of insurance with the intent to deceive or defraud the garnishee-defendant, nor were any misrepresentations made to the negotiation of the policy in any manner material to the risk.
The cases relied upon by appellant, and in the prevailing opinion: Quinn v. Mutual Life Insurance Co., 91 Wash. 543,158 P. 82; Day v. St. Paul Fire  Marine Insurance Co., 111 Wash. 49,189 P. 95; Hayes v. Automobile Insurance Exchange,126 Wash. 487, 218 P. 252; Id., 129 Wash. 202, 224 P. 594;Walker v. Metropolitan Life Insurance Co., 132 Wash. 615,232 P. 694; Mutual Life Insurance Co. v. Campbell, 170 Wash. 485,16 P.2d 836, and Perry v. Continental *Page 140 Ins. Co., ante p. 24, were all cases where the facts misstated by the insured were so positive, palpably false and wilfully made by the assured, with the fraudulent intention of making the contract of insurance, that the contracts were shown conclusively to have been induced by fraud, as particularly true in the cases of Day v. St. Paul Fire  Marine Insurance Co., supra; Hayes v.Automobile Insurance Exchange, supra; and Id., 129 Wash. 202,supra.
The facts in this case tending to show that there was no intent to deceive in procuring the insurance are much stronger than in the cases of Bowden v. General Insurance Co., 152 Wash. 199,277 P. 443; Tison v. American National Insurance Co.,163 Wash. 522, 1 P.2d 859, 3 P.2d 998; Houston v. New YorkLife Ins. Co., 159 Wash. 162, 292 P. 445; and McKay v.General Accident, Fire and Life Assurance Corporation, Ltd.,158 Wash. 207, 290 P. 820, where the insurance contracts were enforced in favor of the assured.
The majority decision, in effect, overrules these decisions and annuls Rem. Rev. Stat., § 7078.
For the foregoing reasons, the judgment should be affirmed, and for which reasons I dissent.
TOLMAN, J., concurs with HOLCOMB, J. *Page 141